            Case 2:19-cv-01790-JD Document 46 Filed 08/03/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH CANADA,                                             CIVIL ACTION
                      Plaintiff,

               v.

SAMUEL GROSSI & SONS, INC.,                                NO. 19-1790
               Defendant.

                                          ORDER

       AND NOW, this 31st day of July, 2020, upon consideration of Defendant’s Motion for

Summary Judgment (Document No. 31, filed March 13, 2020), Plaintiff’s Response in

Opposition to Defendant’s Motion for Summary Judgment (Document No. 37, filed April 10,

2020), Plaintiff’s Motion for Partial Summary Judgment (Document No. 32, filed March 13,

2020), Defendant’s Brief in Opposition to Plaintiff’s Motion for Partial Summary Judgment

(Document No. 35, filed April 10, 2020), Plaintiff’s Reply Brief in Support of His Partial Motion

for Summary Judgment (Document No. 42, filed April 16, 2020), for the reasons stated in the

accompanying Memorandum dated July 31, 2020, IT IS ORDERED as follows:

       1.      Plaintiff’s Motion for Partial Summary Judgment is DENIED.

       2.      Defendant’s Motion for Summary Judgment is GRANTED.

       JUDGMENT IS ENTERED in FAVOR of defendant, Samuel Grossi & Sons, Inc., and

AGAINST plaintiff, Joseph Canada, with respect to all claims.



                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
